internal_revenue_service national_office technical_advice_memorandum index number control number tam-101899-99 cc dom p si b8 number release date district_director taxpayer’s name taxpayer’s address taxpayer’s identification no periods involved conference held legend x y issue whether x and y are taxable sport_fishing_equipment for purposes of the tax imposed by sec_4161 of the internal_revenue_code and therefore the manufacturer the taxpayer is liable for tax on its sale of x and y conclusion x not y is taxable sport_fishing_equipment for purposes of the tax imposed by sec_4161 and therefore the manufacturer the taxpayer is liable for tax on its sale of x but not liable for tax on its sale of y facts the taxpayer manufactures and sells x and y which are articles designed to hold fishing lines away from the sides of boats when trolling x and y are long thin rectangular planer boards x is an in-line planer board with a fishing line holder that enables the fishing line to be attached directly to x from the fishing rod a flag is attached to x for visibility y is a planer board with a tow line holder the tow line runs from a mast on the boat to y and fishing lines can be affixed to the tow line at evenly- spaced intervals the recommended position of y is approximately feet from the boat y is used with tow lines over pounds test applicable law sec_4161 imposes a tax on the sale of any article of sport_fishing_equipment by the manufacturer equal to percent of the price for which the equipment is sold sec_4162 defines sport_fishing_equipment as items of terminal tackle not including any item designed for use and ordinarily used on fishing lines over pounds test sec_4162 specifies bobbers as included in items of terminal tackle revrul_88_52 1988_1_cb_356 pincite defines a bobber as any device used as a means to suspend a fishing line or lure in the water column or that can be used to visually track the location and status of fishing line and associated hooks and bait a bobber can be attached to a fishing line and is made of wood cork plastic styrofoam or other material it can be any size shape or color revrul_88_52 provides that except for items of terminal tackle designed for use and ordinarily used on fishing lines over pounds test an article otherwise defined in this revenue_ruling as an article of sport_fishing_equipment is subject_to tax under sec_4161 unless the taxpayer shows that the article is primarily designed for a purpose other than recreational fishing rationale sec_4162 enumerates the articles of sport_fishing_equipment subject_to tax under sec_4161 the legislative_history to sec_4162 describes the items of terminal tackle subject_to tax h rept part and s rept vol taxable items include but are not limited to- bobbers ie any device used as a means to suspend a fishing line or lure in the water column or which can be used to visually track the location and status of a fishing line and associated hooks and bait and which can be attached to a fishing line the language contained in revrul_88_52 mirrors the language contained in the legislative_history x and y hold the fishing line away from the motor boat x is an in-line planer board attached directly to the fishing line x keeps the lure away from the side of the boat and suspends by supporting with buoyancy the fishing line or lure in the water column x has a flag that can be used to visually track the location of a fishing line as such x is an item of terminal tackle for purposes of the tax on sport_fishing_equipment the taxpayer argues that x and y are not bobbers because they are devices designed to tow fishing lines while trolling not to suspend fishing lines further the taxpayer argues that congress would not have separately specified outriggers and tip-ups as taxable if all devices used as a means to suspend a fishing line or lure in a water column were intended to be included in items of terminal tackle neither the code nor the legislative_history support the taxpayer’s arguments clearly there are items of terminal tackle taxable under sec_4161 for example artificial lures and baits that can be used while trolling a fishing line can be suspended or held up at the same time it is being towed further in the deficit_reduction_act_of_1984 publaw_98_369 the congress was expanding the excise_tax on sport_fishing_equipment so that all purchasers of sport_fishing_equipment would contribute to the financing of the federal-state sport fish restoration program the congress used main categories to classify the various articles subject_to tax but did not indicate that the categories are mutually exclusive y is designed for use with fishing tow lines over pounds test sec_4162 provides that items of terminal tackle for purposes of the tax on sport_fishing_equipment do not include items designed for use or ordinarily used on fishing lines over pounds test caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
